                                                                        Case 2:19-cv-00074-JAD-CWH Document 4 Filed 01/30/19 Page 1 of 3



                                                                    1   KURT BONDS, ESQ.
                                                                        Nevada Bar No. 6228
                                                                    2   TREVOR WAITE, ESQ.
                                                                    3   Nevada Bar No. 13779
                                                                        ALVERSON TAYLOR & SANDERS
                                                                    4   6605 Grand Montecito Pkwy
                                                                        Suite 200
                                                                    5   Las Vegas, NV 89149
                                                                    6   Telephone: (702) 384-7000
                                                                        Facsimile: (702) 385-7000
                                                                    7   efile@alversontaylor.com
                                                                        kbonds@alversontaylor.com
                                                                    8   twaite@alversontaylor.com
                                                                    9
                                                                        Counsel for Trans Union LLC

                                                                   10                          IN THE UNITED STATES DISTRICT COURT

                                                                   11                                FOR THE DISTRICT OF NEVADA

                                                                   12                                                   -*-
ALVERSON TAYLOR & SANDERS




                                                                   13 MIGUEL A. DIAZ,                                        Case No. 2:19-cv-00074-JAD-CWH
                            6605 GRAND MONTECITO PARKWAY


                               (702) 384-7000 FAX (702) 385-7000
                                 LAS VEGAS, NEVADA 89149




                                                                   14         Plaintiff,                                        JOINT STIPULATION AND ORDER
                                                                   15 v.                                                        EXTENDING DEFENDANT TRANS
                                           LAWYERS

                                           SUITE 200




                                                                                                                                UNION LLC’S TIME TO FILE AN
                                                                   16 EQUIFAX INFORMATION SERVICES LLC,                         ANSWER OR OTHERWISE
                                                                      EXPERIAN INFORMATION SOLUTIONS,                           RESPOND TO PLAINTIFF’S
                                                                   17 INC., and TRANS UNION, LLC,                               COMPLAINT (FIRST REQUEST)
                                                                   18
                                                                              Defendants.
                                                                   19

                                                                   20          Plaintiff Miguel A. Diaz (“Plaintiff”) and Defendant Trans Union LLC (“Trans Union”), by
                                                                   21
                                                                        and through their respective counsel, file this Joint Stipulation Extending Defendant Trans Union’s
                                                                   22
                                                                        Time to File an Answer or Otherwise Respond to Plaintiff’s Complaint.
                                                                   23
                                                                               On January 10, 2019, Plaintiff filed his Complaint. The current deadline for Trans Union to
                                                                   24

                                                                   25   answer or otherwise respond to Plaintiff’s Complaint is February 4, 2019. The parties have agreed to

                                                                   26   extend the deadline by which Trans Union is required to answer, or otherwise respond, as Trans

                                                                   27   Union requires additional time to locate and assemble the documents relating to Plaintiff’s claims
                                                                   28
                                                                                                                         1                             KB/26027
                                                                        Case 2:19-cv-00074-JAD-CWH Document 4 Filed 01/30/19 Page 2 of 3



                                                                    1   and allegations. Further, Trans Union’s counsel will need additional time to review the documents
                                                                    2   and respond to the allegations in Plaintiff’s Complaint.
                                                                    3
                                                                               Plaintiff has agreed to extend the deadline in which Trans Union has to answer or otherwise
                                                                    4
                                                                        respond to Plaintiff’s Complaint up to and including February 25, 2019. This is the first stipulation
                                                                    5

                                                                    6   for extension of time for Trans Union to respond to Plaintiff’s Complaint.

                                                                    7
                                                                               Dated this 30th day of January 2019.
                                                                    8                                                 ALVERSON TAYLOR & SANDERS

                                                                    9                                                  //S// Trevor Waite
                                                                   10                                                 Kurt Bonds
                                                                                                                      Nevada Bar No. 6228
                                                                   11                                                 Trevor Waite
                                                                                                                      Nevada Bar No. 13779
                                                                   12                                                 6605 Grand Montecito Pkwy, Suite 200
ALVERSON TAYLOR & SANDERS




                                                                                                                      Las Vegas, NV 89149
                                                                   13
                            6605 GRAND MONTECITO PARKWAY




                                                                                                                      Telephone: (702) 384-7000
                               (702) 384-7000 FAX (702) 385-7000
                                 LAS VEGAS, NEVADA 89149




                                                                   14                                                 Facsimile: (702) 385-700
                                                                                                                      kbonds@alversontaylor.com
                                           LAWYERS

                                           SUITE 200




                                                                   15                                                 twaite@alversontaylor.com
                                                                                                                      Counsel for Trans Union LLC
                                                                   16

                                                                   17                                                 LAW OFFICE OF KEVIN L. HERNANDEZ

                                                                   18
                                                                                                                       //S// Kevin L. Hernandez
                                                                   19                                                 Kevin L. Hernandez, Nevada Bar No. 12594
                                                                   20                                                 8872 S. Eastern Ave, Suite 270
                                                                                   Jan 30, 2019
                                                                                                                      Las Vegas, NV 89123
                                                                   21                                                 Telephone: (702) 563-4450
                                                                                                                      Facsimile: (702) 552-0408
                                                                   22                                                 kevin@kevinhernandezlaw.com
                                                                                                                      Counsel for Plaintiff
                                                                   23

                                                                   24

                                                                   25

                                                                   26

                                                                   27

                                                                   28
                                                                                                                         2                              KB/26027
